IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 557 MAL 2018
                                          :
                   Respondents            :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
FODAY F. KANU,                            :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.